DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim 10 is objected to because of the following informalities: this claim recites “the production tubing”, whereas claim 1 does not recite “a production tubing”.  It is assumed that the claim should be dependent on claim 7, and that this was a “typo”. The claim will be examined as such.
Claim 11 is objected to and should be rewritten as:
“11. The method of claim 1, wherein step b) further comprises lowering a container with a liquid plugging material by wireline and releasing the liquid plugging material from the container into the space around the solid body.”

Claim 13 is objected to because of the following informalities:  the language is awkward. It is suggested to rewrite the limitations to the following:
wherein the solid body and the container are configured to be  lowered into a tubular by wireline, and 
wherein a plug is configured to  be formed by the solid body together with the liquid plugging material after the liquid plugging material is set.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the production tubing” whereas the parent claims 11, and 1 do not recites “a production tubing”, and thus lack antecedent basis.  It is unclear if this is a dependence typo or something else. The claim will be examined as best understood.
	Claim 16 recites “the production tubing”.  There is insufficient antecedent basis for this limitation in the claim.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,4 and 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20200032614 A1 to Usher.
Usher discloses
1. A method of plugging a well (Abstract) , the method comprising the following steps: 
a) lowering a solid body (at least 5b) into a wellbore by wireline 9; and 
b) filling the space around the solid body with a liquid plugging material, ([0242], Figure 2,3)
wherein the solid body and the liquid plugging material together form a plug after the liquid plugging material is set. (Figure 5)
3. The method of claim 1, wherein the liquid plugging material is non-set cement.[0242]
4. The method of claim 3, wherein the non-set cement is lowered into the wellbore by wireline. [0240].
13. An assembly for plugging a well, the assembly comprising: 
a solid body (at least 2, 5a, 5b); and 
a container 6 for containing and releasing a liquid plugging material, 
wherein the solid body 2 and the container 6 are in use lowered into a tubular by wireline (9), and 
wherein a plug can be formed by the solid body together with the liquid plugging material after the liquid plugging material is set.(Figure 6).
14. (Original) The assembly of claim 13, wherein the solid body comprises a sleeve extending upwards for supporting the container (5b can be considered as a sleeve, as it has a hole for the container’s tube), and wherein the container comprises a funnel which can be received by the sleeve. (the tube of element 6 can be considered a funnel)

Claim(s) 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 3556215 A to Owens.
Owens discloses
13. An assembly for plugging a well, the assembly comprising: 
a solid body (figure 9, at least the mandrel 61); and 
a container 60 for containing and releasing a liquid plugging material, 
wherein the solid body and the container are in use lowered into a tubular by wireline (W), and 
wherein a plug can be formed by the solid body together with the liquid plugging material after the liquid plugging material is set.(Figure 10)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200032614 A1 to Usher.
	Regarding claims 5-6: Usher discloses the claimed invention except
5. The method of claim 1, wherein the volume of the solid body is at least 20% of the volume of the plug.
6. The method of claim 1, wherein the volume of the solid body is at least 50% of the volume of the plug.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modified the volumes of the solid body to be  at least 20% of the volume of the plug, or  at least 50% of the volume of the plug, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 7- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200032614 A1 to Usher in view of US 4869321 A to Hamilton.
Regarding claim 7: Usher discloses  7. The method of claim 1, wherein the well comprises a tubing (100) and  an annulus between the tubing and a casing 200 (See figures), and wherein the method further comprises the following steps prior to steps a) and b): 
c) arranging a lower seal 2  within the tubing 100 (Shown in figure 8), wherein the lower seal forms a liquid tight seal between the bore of the tubing above the lower seal and the bore of the production tubing below the lower seal (this must be the case  to hold the cement 7- figure 9); 
d) forming holes 111 in the production tubing above the lower seal and the seal (figure 1); and 
e) providing a fluid in the production tubing and in the annulus (Figure 2)
However, Usher does not specifically specify a seal provided in the annulus, or  above the lower seal and the seal. (Usher does not specify a seal in the annulus, however there is likely an annular seal to hold the cement)
Hamilton, teaches an annular seal 16 between a casing and a production tube 14 to seal an annulus 15.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Usher to have a placed an annular seal  in the between the production tubing and the casing , as this arrangement is notoriously conventional and amounts to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 8: Usher discloses  8. The method of claim 7, wherein the tubing is a production tubing (100 can be considered a production tubing.
Regarding claim 9: Usher discloses  9. The method of claim 7, wherein the seal is a production packer. 
Hamilton, teaches an annular seal 16 (this can be considered a production packer) between a casing and a production tube 14 to seal an annulus 15.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Usher to have a placed an annular seal (production packer)  in the between the production tubing and the casing , as this arrangement is notoriously conventional and amounts to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 10: Usher discloses 10. The method of claim [[1]] 7, wherein step a) further comprises: 
providing a supporting connection ( at least 5a, 5b can be considered as supporting connections) between the production tubing 100 and the solid body to fix the position of the solid body within the production tubing; and removing the wireline.(Figure 6)
Regarding claim 11: Usher discloses 11. The method of claim 1, wherein step b) further comprises lowering a container 6 with a liquid plugging material by wireline and releasing the liquid plugging material from the container into the space around the solid body.[0249]


Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200032614 A1 to Usher and US 4869321 A to Hamilton, further in view of US 20140318782 A1 to Bourque.
Regarding claim 12: Usher discloses the claimed invention except
12. The method of claim 11, wherein said releasing comprises the following steps: 
providing a pressure-tight seal 5b in an annulus between the container and the production tubing ; and
increasing pressure above the container to move a bung provided at the top of the container and to burst a seal at the lower end of the container, thereby ejecting the non-set cement from the container.
Usher does disclose that element 5b is the upper limit of the plug area (Figure 2,[0241])
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Usher, such that 5b forms a pressure seal between the end of chamber 6 and the plug zone so that the deployment of the cement slurry 7 would be forced out into the annulus between the two tubulars, and keep the cement from rising above the desired zone. This would yield the predictable result of keeping the cement where it was desired to be.
Bourque teaches a wireline deployed dump bailer that is operated by increasing pressure above the container to move a bung 216 provided at the top of the container and to burst a seal 214 at the lower end of the container, thereby ejecting the non-set cement from the container. [0040-0041].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Usher to use a dump bailer in the style of Bourque, and as such operate it by increasing pressure above the container to move a bung provided at the top of the container and to burst a seal at the lower end of the container, thereby ejecting the non-set cement from the container, in view of Bourque,  so as to provide a powered means of delivery of a liquid plug material to plug a wellbore[0005], and would amount to no more than combining prior art elements according to known methods to yield predictable result.
Regarding claim 15: Usher discloses the claimed invention except
15. (Currently Amended) The assembly of claim 13 ], wherein the container comprises a bung and a seal which close the container, wherein the seal is arranged to burst under a predetermined pressure.
Bourque teaches a wireline deployed dump bailer that is operated by increasing pressure above the container to move a bung 216 provided at the top of the container and to burst a seal 214 at the lower end of the container, thereby ejecting the non-set cement from the container. [0040-0041].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Usher to use a dump bailer in the style of Bourque, and as such operate it by increasing pressure above the container to move a bung provided at the top of the container and to burst a seal at the lower end of the container, thereby ejecting the non-set cement from the container, in view of Bourque,  so as to provide a powered means of delivery of a liquid plug material to plug a wellbore[0005], and would amount to no more than combining prior art elements according to known methods to yield predictable result.


Allowable Subject Matter
Claims 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2653666 A   
US 2189445 A 
US 20080047708 A1 
US 20100006289 A1  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674